Eish, J.
1. A charge, in a trial for assault with intent to murder, in the following words: “ All the ingredients of murder, except the death of the party, must be present at the time the party is injured. If death had resulted from the wound inflicted in this case, it would have been a case of murder, then the case on trial before you would be a case of assault with intent to murder,” is not open to the criticism that it amounts to an expression of opinion that the case on trial is actually one of assault with intent to murder, when, taking the language thus used in connection with the entire charge, it is clear that the judge did not mean to convey any such impression to the jury, and that they could not possibly have understood that he intended so to do.
2. The evidence, though decidedly conflicting, was sufficient to warrant the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.